Citation Nr: 1742175	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-13 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an increased rating greater than 10 percent for service-connected diabetes mellitus type II.

2. Entitlement to an increased rating greater than 40 percent prior to April 26, 2014, and 60 percent thereafter for service-connected residuals of prostate cancer.

3. Entitlement to a compensable rating for erectile dysfunction.

4. Entitlement to service connection for Paget's disease, to include as secondary to exposure to Agent Orange or ionizing radiation.

5. Entitlement to service connection for a bilateral leg disability.

6. Entitlement to service connection for a thoracolumbar spine disability.

7. Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


FINDINGS OF FACT

1. The Veteran's diabetes is managed by restricted diet, but the condition does not require oral hypoglycemic agents or regulation of activities, and has not resulted in annual hospitalizations.

2. Prior to April 26, 2014, the Veteran's residuals of prostate cancer manifested as the wearing of absorbent materials that had to be changed two to four times a day and frequent nighttime urination.

3. From April 26, 2014, the Veteran's residuals of prostate cancer required the wearing of absorbent materials that had to be changed more than four times a day during symptom flare ups.

4. The Veteran's erectile dysfunction disability is manifested by loss of erectile power, but not by penile deformity.

5. The Veteran's Paget's disease is not etiologically related to an in-service event or injury, to include as secondary to exposure to Agent Orange or ionizing radiation.

6. The Veteran's degenerative joint disease of the thoracolumbar spine is not etiologically related to an in-service event or injury.


CONCLUSIONS OF LAW

1. The criteria for an increased rating greater than 10 percent for service-connected diabetes mellitus, type II have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2016).

2. The criteria for an increased rating greater than 40 percent prior to April 26, 2014 and 60 percent thereafter have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115b, Diagnostic Code 7528-7527 (2016).

3. The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.115b, Diagnostic Code 7599-7522 (2016).

4. The criteria for service connection for Paget's disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5. The criteria for service connection for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from July 1963 through July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In an October 2015 decision, the Board remanded the above-listed issues for further development, that development having been completed to the extent possible, the matter is again before the board for further appellate review.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016).

The issues of entitlement to service connection for a bilateral leg disability and allergies are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Pursuant to the October 2015 remand instructions, the RO sought to acquire the Veteran's medical records from the Social Security Administration (SSA).  In April 2016, SSA sent a written response indicating that no medical records existed.

1. Entitlement to an increased rating for diabetes mellitus, type II

The Veteran contends that his diabetes mellitus, type II, is more severe than represented by his current 10 percent disability rating.

The Veteran was afforded a VA examination for his diabetes in November 2007.  He reported he took a tablet for his diabetes, but could not remember the name.  The examiner noted that the Veteran's diabetes was mainly diet-controlled, non-insulin dependent, and it was questionable whether he took any medication to control his diabetes.  The Veteran had no other physical issues related to diabetes, and his activities were not restricted.

VA treatment records do not indicate the Veteran was ever prescribed medication to control his blood sugar levels.

The Veteran was afforded a second VA examination to evaluate the severity of his diabetes in April 2014.  The examiner noted his diabetes was managed by restricted diet.  In May 2016, the Veteran was afforded a final VA examination to evaluate his diabetes.  The examiner noted his diabetes was managed by restricted diet, he had no other physical issues related to diabetes, and his activities were not restricted.

There is no evidence in the record to indicate the Veteran's diabetes required management with either insulin or an oral hypoglycemic to warrant a higher, 20 percent rating.

The preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating for diabetes mellitus, type II in excess of 10 percent.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert, supra.

2. Entitlement to an increased rating for residuals of prostate cancer

The Veteran asserts he is entitled to an increased rating greater than 40 percent prior to April 26, 2014 and 60 percent thereafter.

Prior to April 26, 2014

The Veteran underwent surgery for prostate cancer in March 2005.  During the November 2007 VA examination, the Veteran's wife reported that his incontinence first manifested in 2004 and that he experienced polyuria two to three times an hour while sleeping.  She also reported that the Veteran had a good stream.  The VA examiner conducted a physical examination and found that the Veteran did not have incontinence.  In September 2009, the Veteran's wife reported that he urinates between six and seven times during the night and that he wears absorbent materials that require changing on a twenty-four hour basis.  In a March 2010 statement, the Veteran alleged that he had informed the November 2007 examiner that he needed to use the bathroom up to seven times a night and required the use of absorbent material to keep him dry.  See March 2010 Substantive Appeal (stating the Veteran's absorbent material must be changed between three and four times a day).

In December 2011, the Veteran stated that he experienced three to four episodes of nocturia per night and approximately one episode of incontinence a week.  He also stated that his urination has been consistent and his symptoms largely unchanged.  In April 2012, the Veteran reported that he was pleased with his voiding pattern and experienced nocturia twice a night.  In September 2012, the Veteran again stated that he was pleased with his voiding pattern: he reported frequency behind coffee intake and/or "too much juice" and nocturia one to two times a night; a VA nurse found no bowel or bladder incontinence.  In May 2014, the Veteran denied any bladder problems during a general medical consultation.

There is simply no evidence of record to warrant a rating higher than 40 percent prior to April 26, 2014.  To warrant a higher, 60 percent rating, the Veteran's symptoms would have to manifest as the use of an appliance or wearing of absorbent materials which must be changed more than four times per day.  There is no evidence, lay or medical, to suggest that prior to April 26, 2014, the Veteran required his absorbent material to be changed more than four times per day.

From April 26, 2014

In April 2014, a VA examiner noted that the Veteran underwent a radical retropubic prostatectomy in 2005 and that the Veteran's voiding dysfunction and urine leakage require him to wear absorbent materials, which must be changed two to four times a day.  The examiner also noted that the Veteran did not require an appliance to manage his urinary output and that the Veteran's urinary frequency was less than an hour with no obstructive voiding.

In October 2014, the Veteran reported he had mild urgency on his medications, but denied hematuria and dysuria.  He reported urinary incontinence in November 2014.  In January 2015, he switched medications and reported he was unable to exert any control over his urination.  The Veteran changed medications again in March 2015, and reported that his urinary incontinence was well-controlled.

The Veteran was afforded a final VA examination for his prostate cancer in May 2016.  The examiner noted the Veteran had urine leakage requiring absorbent material that must be changed less than twice a day, daytime voiding with an interval between two and three hours, and awoke to void three to four times a night.  The Veteran did not require the use of an appliance for voiding and there were no symptoms of obstructive voiding.

A 60 percent disability rating is the highest rating the Veteran can receive for his voiding dysfunction.  To warrant a higher, 100 percent rating, the Veteran must have local reoccurrence or metastasis of his prostate cancer.  There is no evidence in the record to suggest the Veteran has had any recurrence of his prostate cancer.  In fact, his symptoms appear to have improved significantly with medication.

As such, entitlement to an increased rating greater than 40 percent prior to April 26, 2014 and 60 percent thereafter is denied.

3. Entitlement to a compensable rating for erectile dysfunction

The Veteran asserts he is entitled to a compensable rating for his erectile dysfunction.  He was afforded a VA examination for his erectile dysfunction in April 2014.  He reported an inability to achieve an erection, but responded well with medication, and physical examination showed no deformity or abnormality.  The Veteran was afforded a second VA examination for his erectile dysfunction in May 2016.  He continued to report inability to achieve an erection, but still achieved positive results from medication.  Although he declined physical examination, he reported no physical abnormality.

As there is no evidence of deformity, a compensable rating for erectile dysfunction must be denied.  However, he is being compensated for this disability through the assignment of special monthly compensation for loss of use of a creative organ.

The preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating for service-connected erectile dysfunction.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert, supra.

4. Entitlement to service connection for Paget's disease

The Veteran claims his Paget's disease was caused by exposure to Agent Orange or ionizing radiation.

Initially, the Board notes there is no objective evidence the Veteran was exposed to ionizing radiation while on active duty.  In November 2002, he claimed he was exposed to radiation in the drinking water and in August 2007, he claimed he was trained to, and worked with, nuclear weapons systems.  In an October 2007 statement, he claimed that in April 1965, while stationed at U.S. Naval Station Midway Island, he was assigned to duties involving nuclear weapons and nuclear weapons systems.  Although the record confirms he was stationed on Midway Island from December 1964 through December 1965, there is no evidence in the Veteran's military personnel file that he was ever trained to work with nuclear weapons systems.  His semiannual reports of enlisted performance evaluations from December 1964 though December 1965 list his duties as AUW Guard and various firefighting duties.  The RO requested the Veteran fill out a Radiation Risk Activity Worksheet and submit any information substantiating his claim that he was exposed to ionizing radiation.  He submitted a Radiation Risk Activity Worksheet in December 2002; however, his responses gave no detailed information about any radiation exposure and merely claimed he was in combat while in Vietnam.  The Veteran submitted no further military personnel records or other objective evidence indicating he was exposed to ionizing radiation.  Accordingly, the weight of the evidence does not support that he was exposed to ionizing radiation in service.  

Review of the Veteran's DD 214 indicates he received the Vietnam Service Medal with one Bronze Star.  Exposure to Agent Orange is therefore presumed.  Paget's disease is not on the list of diseases presumed to be caused by herbicide exposure.  However, the Veteran can still establish service connection on a direct basis.

In May 2002, the Veteran submitted a statement from a private physician.  The physician stated "Paget's is surely supported by the chemical exposures encountered by [the Veteran]."  The Board does not find this opinion to be of any probative evidentiary value.  The nexus statement does not state whether the chemical exposures the Veteran encountered were during his active duty service.  Further, the physician provides no rationale explaining how Paget's disease is linked to exposure to herbicides in Vietnam.

None of the VA physicians treating the Veteran for his Paget's disease have linked it to his active duty service, to include exposure to Agent Orange or other herbicide agents.

The Veteran was afforded a VA examination to determine the etiology of his Paget's disease in May 2016.  The examiner opined it was less likely than not that the Veteran's Paget's disease was related to his active duty service because there was no known causal relationship between Paget's disease and Agent Orange exposure.  Further, Agent Orange was not considered to be a presumptive cause of Paget's disease.  The Board finds the VA examiner's opinion probative because, after physically examining the Veteran, the examiner determined that there is no known association between Agent Orange and Paget's disease.  

As there is no competent evidence linking the Veteran's Paget's disease to his active duty service, the claim must be denied.

The Veteran's lay statements have been considered in this decision.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a complex medical matter, including the diagnosis or etiology of this disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As such, the claim for entitlement to service connection for the Veteran's Paget's disease is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

5. Entitlement to service connection for a thoracolumbar spine disability

The Veteran contends he has a thoracolumbar spine disability etiologically linked to his active duty service.

Service treatment records do not indicate any complaints of a back injury or back pain during active duty and his separation examination was normal.  Further, the Veteran has never reported any specific in-service event or injury that caused his back pain.  The Veteran's DD 214 noted he received the Vietnam Service Medal with a Bronze Star.  In April 2017, a letter written by his fiduciary claimed he reported back pain while in service and received shots, but the treatments were not recorded because they were in a war zone.  As there is evidence the Veteran participated in combat activities while in Vietnam, an in service event or injury causing back pain is conceded.

VA treatment records indicate the Veteran had an x-ray of his spine conducted in October 1998 showing no significant abnormalities.  In November 1998, he reported having lumbar spine pain for approximately six months with no associated traumatic event.  The Veteran next reported back pain in April 1999 and then again in November 1999, stating he had it for approximately a week.  Again, there was no known injury associated with his back pain.  However, later in November 1999, the Veteran reported his back pain had spontaneously improved.  The Veteran continued to complain of back pain, and was diagnosed with chronic back pain in August 2002.  A bone scan conducted in June 2005 showed an increased abnormal uptake in the Veteran's T9 or T8, suggestive of worsening degenerative joint disease and a possible healed compression.  In July 2005, x-rays indicated he had degenerative joint disease of the spine.

A VA treatment record from July 2009 noted the Veteran had chronic low back pain since his non-traumatic hip fracture.  In November 2014, a VA physician noted the Veteran's back pain may be related his Paget's disease.  Further, in September 2015, a VA physician noted that the Veteran's back pain was due to a past compression fracture of the T8 and T9 and his Paget's disease.

In May 2016, the Veteran was afforded a VA examination to determine the etiology of his thoracolumbar spine disability.  The examiner noted that the Veteran had trouble with memory and was limited in giving his history; most of the history of his thoracolumbar spine condition was compiled from his medical records.  The examiner noted the Veteran did not report back pain until 1999, and he was not diagnosed with degenerative disc disease until 2005.  Further, his service treatment records showed no reports of back pain and medical records showed any evidence of continuum of care for back issues from the time of service to the present.  As such, the examiner opined it was less likely than not that the Veteran's current thoracolumbar spine disability was etiologically related to his active duty service.  The Board finds this opinion probative, as the examiner opined, after an extensive review of the medical record, that the Veteran's current degenerative disc disease was not related to his active duty service.

The Board notes that the Veteran and his family members have stated he began receiving treatment through VA as early as 1967.  Several requests were made in 2012 and 2014 to locate the Veteran's medical records from 1967.  Archived records were received in May 2014.  However, they only covered the time period of October 1998 through April 2004.  It was determined that the earlier records were unavailable for review.

The record does not indicate the Veteran was diagnosed with degenerative joint disease of the thoracolumbar spine until July 2005.  Thus, his disability was not factually shown during service and did not manifest to a compensable degree within one year of separation from service.  As the Veteran's medical records from 1967 through 1980 are either unavailable or nonexistent, there is also no evidence of continuity of symptomatology.

Available records from 1998 and 1999 indicate the Veteran's low back pain was acute and transient, and resolved "spontaneously" in November 1999.  Additionally, his current VA physicians attribute his back pain to either his Paget's disease or a healed compression fracture.  There is no evidence linking the Veteran's current thoracolumbar spine disability to his active duty service.  Neither the May 2016 VA examiner, nor any of the Veteran's treating physicians have linked his thoracolumbar spine disability to his active duty service.

The Veteran's lay statements have been considered in this decision.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a complex medical matter, including the diagnosis or etiology of this disability, given the Veteran's medical history.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As such, the claim for entitlement to service connection for the Veteran's thoracolumbar spine disability is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An increased rating greater than 10 percent for diabetes mellitus, type II is denied.  

An increased rating greater than 40 percent prior to April 26, 2014 and 60 percent thereafter for service-connected residuals of prostate cancer is denied.  

A compensable rating for erectile dysfunction is denied.  

Service connection for Paget's disease and a thoracolumbar spine disability is denied.


REMAND

The October 2015 Board remand instructions directed the RO to obtain a VA examination to determine the etiology of the Veteran's allergies.  Medical records note the Veteran was diagnosed with allergic rhinitis and a nut allergy.  Although the RO obtained a VA examination and opinion with regard to the issue of entitlement to service connection for allergies, the opinion only addressed allergic rhinitis.  The Veteran's VA Form 9 indicates his allergies were so bad he had to use an EpiPen.  In January 2005, the Veteran reported he accidentally ate a peanut butter sandwiched and within minutes his hands and face began to swell.  He was diagnosed with a generalized nut allergy and prescribed an EpiPen.  In December 2002, the Veteran reported on his Radiation Risk Activity Worksheet that his whole body, including his face, would swell after he separated from active duty.  In February 2003, the Veteran reported that after he returned from Vietnam, he experienced "whole body" swelling.  As there is evidence the Veteran experienced symptoms similar to those of his nut allergy immediately after service, an opinion as to whether the Veteran's nut allergy is etiologically related to his active duty service is warranted.

Pursuant to the October 2015 remand instructions, the Veteran was also scheduled for a VA examination to evaluate his bilateral leg disability in May 2016.  The examiner opined the Veteran did not have a currently diagnosed bilateral leg disability.  However, an x-ray report from November 2000 indicated the Veteran had mild degenerative changes in his right knee.  In October 2001, a bone scan showed he had likely arthritis of the knees.  As the examiner's opinion appears to be based upon a factual inaccuracy, the opinion has little probative value.  Unfortunately, there is no competent evidence of record that would provide a nexus between his current right knee osteoarthritis and his active service.  Although the Veteran attributes this condition to service, no medical professional has rendered an opinion on the cause of his bilateral leg disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all the Veteran's VA treatment records from the Chicago VAMC and associated outpatient clinics from April 2016 to the present.

2. After obtaining the above VA treatment records, to the extent possible, then schedule the Veteran for a VA examination for the purposes of determining the etiology of any currently diagnosed bilateral leg disability.  The examiner is asked to provide an opinion regarding if it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral leg disability is related to his military service.

The same examiner should also provide a VA medical addendum opinion addressing whether it is at least as likely as not (a 50 percent probability or more), that the Veteran's nut allergy is etiologically related to his active duty service.  The examiner should take particular note of his reports that he experienced "whole body" swelling after service.

All opinions are to be accompanied by a detailed rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. The AOJ should then readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


